Case: 21-60760     Document: 00516487583         Page: 1     Date Filed: 09/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               September 28, 2022
                                  No. 21-60760
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Javier Paredes Echavarria,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                        Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A074 623 277


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Javier Paredes Echavarria, a native and citizen of Mexico, timely
   petitions this court for review of a decision of the Board of Immigration
   Appeals upholding the denial of his motion to reopen. He argues that his
   untimely motion should be equitably tolled because his sister was keeping


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60760        Document: 00516487583         Page: 2   Date Filed: 09/28/2022




                                     No. 21-60760


   track of legal developments in the United States and notified him to file a
   motion as soon as they believed new law changed his status.
             We have jurisdiction to review the facts relevant to Paredes
   Echavarria’s arguments because his conviction is no longer a Crime
   Involving Moral Turpitude and so 1252(a)(2)(C) does not apply. Gomez-
   Perez v. Lynch, 829 F.3d 323, 328 (5th Cir. 2016).
             Motions to reopen are disfavored. Lara v. Trominski, 216 F.3d 487,
   496 (5th Cir. 2000). Accordingly, we review the denial of a motion to reopen
   under a “highly deferential abuse of discretion standard.” Id. This standard
   requires a ruling to stand “so long as it is not capricious, racially invidious,
   utterly without foundation in the evidence, or otherwise so irrational that it
   is arbitrary rather than the result of any perceptible rational approach.” Zhao
   v. Gonzales, 404 F.3d 295, 304 (5th Cir. 2005) (internal quotation marks and
   citation omitted). When BIA adopts the IJ’s decision, as it did here, this
   court can review the IJ’s decision. Zhu v. Gonzales, 493 F.3d 588, 593 (5th
   Cir. 2007).
             We do not find that the Immigration Judge’s ruling is an abuse of
   discretion.     The record reflects there is little evidence for what steps
   Echavarria, or his family, took to pursue his rights and the Immigration Judge
   correctly held that the law was actually changed by a 2016 decision of this
   court and not the 2018 Supreme Court decision relied on in Paredes
   Echavarria’s motion. Lugo-Resendez v. Lynch, 831 F.3d 337, 343-44 (5th Cir.
   2016); see Sessions v. Dimaya, 138 S. Ct. 1204 (2018); Gomez-Perez, 829 F.3d
   at 328.
             We lack jurisdiction to consider Parades Echavarria’s arguments that
   the Board should have exercised its sua sponte authority to reopen his case.
   Navarro-Miranda v. Ashcroft, 330 F.3d 672 (5th Cir. 2003).
             DENIED IN PART, DISMISSED IN PART.




                                           2